DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation of a thermal conductivity coefficient of less than 5 W/mK, and the claim also recites in particular, less than 1 W/mK which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 15 recites the limitation "the nozzle and collector" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While a nozzle and collector is previously recited in claim 7, claim 15 depends from claim 12 and not claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 12-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (US Patent Application Publication US 2020/0049411 A1).
Regarding claim 1, Takahashi discloses  (Figure 1 and 12-13) a plate heat exchanger having a plate heat exchanger block (plate fin core 1) which has a plurality of partitions (at tube plates 5 which are partition walls per paragraph 0042) which are arranged parallel to one another and form a plurality of heat exchange passages (first flow paths 10 and second flow paths 20) for fluids which are to be brought into indirect heat exchange with one another, wherein the heat exchange passages (10, 20) are delimited by lateral strips (side bars 4, which constitute outer peripheral walls per paragraph 0042), and wherein a heat-conducting element (heat transfer fins 3 or 34 or alternatively the partition walls 232  which form heat conduction portions 33) is arranged between adjacent partitions (5), and wherein the heat exchange passages (10 and 20) each have an inlet for inflow of a fluid and an outlet for outflow of the fluid  
	Regarding claim 2, Takahashi discloses the claim limitations of claim 1 above and Takahashi further discloses the partition (5) having the coating (at insulator 231) and/or that the heat-conducting element (at 232) having the coating (at insulator 231) has a first section ( in portion 32, where the insulators 231 are present in different densities in first and second sections 32 and 31 per paragraph 0106) arranged on the inlet (section 32 is at the inlet for first fluid 7 as seen in figure 3-5 and 12) and a second section (section 31) connected to the first section (as seen in figures 3-5 and 12), wherein the second section (31) is further away from the inlet  than the first section (section 31 is farther from the inlet for first fluid 7  than section 31 as seen in figure 3-5 and 12), and wherein the first section (32) has the coating, and wherein the second section (31) has no heat-insulating coating (the second section at 31 has no coating of the type present in the first section 31).
	Regarding claim 3, Takahashi discloses the claim limitations of claim 1 above and Takahashi further discloses in that the plate heat exchanger block (1) has at least first heat exchange passages (10) for receiving a first fluid (first fluid 7) and second heat exchange passages (20) for receiving a second fluid (second fluid 8), wherein the first heat exchange passages (10) each have a coating (at heat insulator 231 which is on the partition wall 5 pf the firs passage) of the heat-insulating material, and wherein the second heat exchange passages (20) have no coating of the heat-insulating material (at least within the main section of the passage 20 containing fins 3).
Regarding claim 9, Takahashi discloses the claim limitations of claim 1 above and Takahashi further discloses that the respective heat-conducting element (heat transfer fins 3) has a corrugated structure with alternating foot sections (the lower portions of fins 3 connected 
	Regarding claim 12, Takahashi discloses the claim limitations of claim 1 above and Takahashi further discloses a Method for operating a plate heat exchanger according to claim 1, wherein at least one first fluid (first fluid 7) and one second fluid (second fluid 8) are introduced into at least one heat exchange passage (10 and 20 respectively) of the plate heat exchanger so that the fluids can exchange heat (heat is transferred between the first and second fluid 7 and 8 per paragraph 0045).
	Regarding claim 13, Takahashi discloses the claim limitations of claim 12 above and Takahashi further discloses the first fluid (7) is introduced into the at least one first heat exchange passage (10), and the second fluid (8) is introduced into the at least one second heat exchange passage (20).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application Publication US 2020/0049411 A1) in view of Kainu (US Patent Application Publication US 2016/0258692 A1).
Regarding claim 4, Takahashi discloses the claim limitations of claim 1 above however Takahashi does not explicitly disclose the heat-insulating material is one of the following materials or has one of the following materials: a plastic, a polymer, a ceramic as Takahashi is silent as to the type of heat insulating material.
Kainu discloses (Figure 1a-1i) using ceramics as an insulator (255, 257, or 260, which are made of ceramics per paragraph 0157-0158) in a heat exchanger flow conduit (heat exchanger pipe 200).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the genic heat exchanger insulator material of Takahashi to be ceramic as taught by Kainu, doing so would provide a desired level of thermal conductivity as recognized by Kainu (per paragraph 0158).

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application Publication US 2020/0049411 A1).
	Regarding claim 5, Takahashi discloses the claim limitations of claim 1 above however Takahashi does not explicitly disclose the heat-insulating material has a thermal conductivity coefficient of less than 5 W/mK in particular, less than 1 W/mK, as Takahashi is silent as to any specific degree of thermal conductivity. 
Takahashi however discloses that changing a thermal conductivity alters the heat transfer performance (per paragraph 0111) and that the changing of heat transfer performance between the first and second section 32 and 31 involves increasing the density of heat conducting portions on the downstream side of the first fluid (per paragraph 0110) the first section at 32 would have the lowest heat conduction/thermal conductivity. Therefore thermal In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Regarding claim 6, Takahashi discloses the claim limitations of claim 1 above however Takahashi does not explicitly disclose that the respective coating has a thickness of less than or equal to 0.2 mm, as Takahashi is silent as o any specific dimensions of the insulator 231.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Takahashi to have a coating that has a thickness of less than or equal to 0.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). See MPEP 2144.04 IV A. In the instant case, the device of Takahashi would not operate differently with the claimed thickness and since the thickness of the insulator would simply change the amount of insulation/heat transfer reduction, the device would function appropriately having the claimed thickness. Further, applicant places no criticality on the range claimed, indicating simply that the thickness according to one embodiment, not necessarily all embodiments, may be within the claimed ranges (per paragraph 0028 of the specification).
Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application Publication US 2020/0049411 A1) in view of Hecht et al. (US Patent Application Publication US 2010/0181053 A1).
Regarding claim 7, Takahashi discloses the claim limitations of claim 1 above however Takahashi does not explicitly disclose for introducing fluids via the inlets of the first heat exchange passages and via the inlets of the second heat exchange passages, a collector having a nozzle is attached in each case. While Takahashi discloses header/collector tanks in paragraph 0050, no specific details are disclosed and Takahashi does not explicitly disclose any Nozzle
Hecht discloses (figure 1) a plate heat exchanger  with a plurality of heat exchange passages (14) where for introducing fluids via the inlets of the first heat exchange passages and via the inlets of the second heat exchange passages, a collector (distributor/collectors 26) having a nozzle (at cone ting piece 28) is attached in each case (per paragraph 0028-0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic headers of Takahashi to be similar to the collectors with nozzles of Hecht. Doing so would provide a known structure for conveying fluid streams from the collectors into or out of the passages within a plate heat exchanger as recognized by Hecht (per paragraph 0028).
	Regarding claim 8, Takahashi as modified discloses the claim limitations of claim 7 above and Takahashi further discloses the collector (header per paragraph 0050) has a coating of the heat-insulating material (the insulator 231 would be attached to the header though the adjustment layer 30) .
Regarding claim 15, Takahashi discloses the claim limitations of claim 12 above and Takahashi further discloses the first fluid (7) is introduced into the at least one first heat exchange passage. However Takahashi does not disclose that the fluid is introduced via a  which is arranged above the inlet of the at least one first heat exchange passage.
Hecht discloses (figure 1) a plate heat exchanger with a plurality of heat exchange passages (14) where for introducing fluids via the inlets of the first heat exchange passages, a collector (distributor/collectors 26) having a nozzle (at cone ting piece 28) is attached above the inlet for the first heat exchange passage (fluid flows into the passage 14 from the collector 26 per paragraph 0028-0029 and as seen in figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic headers of Takahashi to be similar to the collectors with nozzles of Hecht. Doing so would provide a known structure for conveying fluid streams from the collectors into or out of the passages within a plate heat exchanger as recognized by Hecht (per paragraph 0028).

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application Publication US 2020/0049411 A1) in view of Cleaveland (US Patent 3,621,108).
Regarding claim 10, Takahashi discloses the claim limitations of claim 1 above however Takahashi does not explicitly disclose a flowable material, which, in the hardened state, forms a heat-insulating material, is introduced into heat exchange passages of the plate heat exchanger block, the partitions and/or heat-conducting elements and/or lateral strips of which are to receive the coating, wherein the material is cured so as to form the coatings. As Takahashi is silent as to the method of applying the insulators (231) to the heat exchanger.
 Cleaveland discloses (Figure 12) a flowable material, which, in the hardened state, forms a heat-insulating material (an insulation at 52 and epoxy 290 that coats a heat exchange surface of fins 260 per Col. 5, line 29-50) , is introduced into the heat exchange surface, where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulation of Takahashi to be applied by immersion immersing the heat exchanger surfaces in an insulation material as taught by Cleaveland. Doing so would provide a known method of applying an insulation to the surfaces of heat exchanger as recognized by Cleaveland (per Col. 5, line 29-50).
	Regarding claim 11, Takahashi as modified discloses the claim limitations of claim 10 above and Cleaveland further discloses the exchanger block is immersed, at least in sections, in the flowable material in order to introduce the flowable material into the heat exchanger (per Col. 5, line 29-50), immersing the heat exchange of Takahashi in the manner disclosed by Cleaveland to introduce the insulation material would immerse the flowable material of the insulation into the passages of Takahashi. 

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application Publication US 2020/0049411 A1) in view of Davis et al. (US Patent Application Publication US 2007/0280862 A1).

	Regarding claim 14, Takahashi discloses the claim limitations of claim 12 above and Takahashi further discloses when the plate heat exchanger is started up, the first fluid (7) is introduced into the at least one first heat exchange passage (10) and the second fluid (8) is introduced into the at least one second heat exchange passage (20).
	However Takahashi does not explicitly discloses the first fluid is introduced to the heat exchanger before the second fluid. As Takahashi is silent as to the sequencing of the introduction of the fluids. In Takahashi there are only three possibilities of the introduction of 
Davis teaches a heat exchanger (113) where a fluid is introduced in a startup process to bring the heat exchanger to an operating temperature (per paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Takahashi to include introducing the first fluid (7) first in a startup process as taught by Davis. Doing so would allow for the heat exchanger to be brought up to an operating temperature as taught by Davis (per paragraph 0053). 
	Regarding claim 16, Takahashi discloses the claim limitations of claim 12 above and Takahashi further discloses the at least one first fluid (7), which is introduced into the plate heat exchanger prior to all other fluids when the plate heat exchanger is started up, has a temperature which differs by a temperature differential from a temperature of the plate heat exchanger prior to startup (the fluid 7 is a cooled fluid which is different in temperature from the second fluid and the rest of the heat exchanger as seen in figure 7-9) .
	However Takahashi does not disclose that the at least one first fluid is introduced into the plate heat exchanger prior to all other fluids. As Takahashi is silent as to the sequencing of the introduction of the fluids. In Takahashi there are only three possibilities of the introduction of fluids. Either the first fluid enters first, the second fluid enters first, or finally both fluids enter at the same time.
Davis teaches a heat exchanger (113) where a fluid is introduced in a startup process to bring the heat exchanger to an operating temperature (per paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Takahashi to include introducing the first fluid (7) first in a startup process as taught by Davis. Doing so would allow for the heat . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pal (US 2017/0081040 A1), Antonijevic (US 2008/0308264 A1), Lauro et al. (US 4398596 A) and Lucke et al. (US 1894957 A) disclose heat exchangers with insulation, Feichtinger et al. (US 2012/0090820 A1) discloses plastic insulation, and Flower et al.(US 4113007 A) discloses a heat exchanger startup process.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763